Title: To James Madison from Josiah Meigs, 4 January 1816
From: Meigs, Josiah
To: Madison, James


                    
                        Sir,
                        
                            4th. Jany. 1816.
                        
                    
                    I have the honor to present with this in obedience to your directions, a map of the United states, on which are exhibited the various Cessions of Lands by treaties with Indian tribes.
                    The areas of the different Cessions are estimated only—and consequently until actually surveyed, must be considered as imperfect. I am &c
                